PER CURIAM.
Appellant challenges the trial court's denial of his motion to suppress controlled substances seized when he was stopped and frisked by police officers. Even assuming the frisk was justified under the facts of the case, the seizure of the bag of drugs was illegal because the officer’s actions exceeded the permissible scope of the search. See Adams v. Williams, 407 U.S. 143, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972); Walker v. State, 514 So.2d 1149 (Fla. 2d DCA 1987).
REVERSED and REMANDED.
ERVIN, WENTWORTH and MINER, JJ., concur.